   Case: 1:19-cv-00145-DAP Doc #: 118-1 Filed: 03/07/19 1 of 3. PageID #: 3245


               SECOND AMENDMENT TO SETTLEMENT AGREEMENT

        THIS SECOND AMENDMENT TO SETTLEMENT AGREEMENT (this "Second
Amendment") is made as of March _, 2019 (the "Effective Date"), by and between Mark
Dottore, not in his individual capacity but as receiver (the "Receiver") of the South University of
Ohio LLC, Dream Center Education Holding LLC, The DC Art Institute of Raleigh-Durham
LLC, the DC Art Institute of Charlotte LLC, DC Art Institute of Charleston LLC, DC Art
Institute of Washington, LLC, the Art Institute of Tennessee-Nashville LLC, AiTN Restaurant
LLC, The Art Institute of Colorado LLC, DC Art Institute of Phoenix LLC, The Art Institute of
Portland LLC, the Art Institute of Seattle LLC, the Art Institute of Pittsburgh, DC LLC, the Art
Institute of Philadelphia, DC, LLC, DC Art Institute of Fort Lauderdale LLC, the Illinois
Institute of Art LLC, the Art Institute of Michigan LLC, the Illinois Institute of Art at
Schaumberg LLC, DC Art Institute of Phoenix, LLC and its direct subsidiaries the Art Institute
of Las Vegas LLC, the Art Institute of Indianapolis, LLC, and AiiN Restaurant LLC; Dream
Center Argosy University of California LLC and its direct subsidiaries, Argosy Education Group
LLC and AU Student Funding LLC, Dream Center Education Management LLC, and South
University of Michigan LLC (collectively, the "Receivership Entities"), Studio Enterprise
Manager, LLC ("Studio"), and Education Principle Foundation ("EPF" and together with Studio
and the Receiver, the "Parties").

                                           RECITALS

       WHEREAS, the Receiver, EPF, and Studio previously entered into that certain
Settlement Agreement dated February 27, 2019 (the "Settlement Agreement");

     WHEREAS, the Receiver, EPF, and Studio previously entered into that certain First
Amendment to Settlement Agreement dated March 1, 2019 (the "First Amendment");

       WHEREAS, all capitalized terms not otherwise defined in this Second Amendment shall
have the meanings ascribed to such terms in the Settlement Agreement;

        WHEREAS, the Receiver, EPF and Studio mutually desire to amend paragraph eight of
the Settlement Agreement again (and add further changes to the language agreed to in paragraph
one of the First Amendment);

        NOW THEREFORE, on the basis of the foregoing, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, it is hereby
stipulated, consented to and agreed by and between the Parties as follows:

       1. The first sentence of Paragraph 5 shall be amended as follows:

       "Studio waives its right of first refusal for all non-Art Institute campuses of Argosy, but
       retains its right of first refusal for all other campuses other than as expressly stated in the
       First Amendment to the Settlement Agreement."

       2. The fourth sentence of paragraph eight of the Settlement Agreement is hereby deleted
          in its entirety and replaced with the following:

       "If the Receiver fails to perform, Studio (or an assignee of Studio, including
       South University or the Arts Institutes will have the option to purchase the
{7950087: }
                                                   EXHIBIT

                                             I       A
   Case: 1:19-cv-00145-DAP Doc #: 118-1 Filed: 03/07/19 2 of 3. PageID #: 3246


         Shared IT assets for $2 million, subject to the liens, consent rights, and other
         rights ofDCEH's secured lenders and agents, and subject to higher and better bids
         (including a credit bid by any of DCEH's secured lenders and/or agents), and the
         purchaser of the Shared IT assets will have the option to extend an offer of
         employment to any of the employees ofDCEH. Upon DCEH's sale of the Shared
         IT assets, the purchaser shall be obligated to assume DCEH's obligations under
         the TSA (as amended) and Studio shall have no further obligations to DCEH
         except those that had accrued prior to the termination. If Studio desires to
         purchase the Shared IT assets in accordance with this paragraph, the Receiver
         shall promptly file a motion with the Court seeking the approval of such sale with
         an objection schedule that will allow for a hearing 10 business days' after parties
         receive notice."

         3. The change to the fourth sentence of paragraph eight of the Settlement Agreement
            outlined in paragraph one of the First Amendment is hereby replaced by the language
            outlined in paragraph one above.

         4. Except as otherwise specifically set forth in this Second Amendment, the terms and
            conditions of the Settlement Agreement remain in full force and effect.

         5. The provisions set forth in this Second Amendment shall be deemed to be and shall
            be construed as part of the Settlement Agreement to the same extent as if fully set
            forth verbatim therein. In the event of any variation or inconsistency between any
            provision contained in this Second Amendment and any provision contained in the
            Settlement Agreement, the provision contained herein shall govern. In this Second
            Amendment, unless the context otherwise requires: (i) this "Amendment" shall be
            construed as a reference to this Second Amendment as may have been, or may from
            time to time be, amended, varied, novated or supplemented; (ii) the execution, in and
            of itself, of this Second Amendment, and the negotiation of this Second Amendment
            by the parties hereto (including the transmission of any drafts of this Second
            Amendment between the parties hereto prior to the date hereof) shall not give rise to
            any right or claim of any kind by any third party, under any contract or otherwise.

         6. This Second Amendment may be executed in counterparts, each of which shall be
            deemed an original, but all of which together shall constitute one and the same.

         7. The undersigned represent and warrant that they have full authority to execute this
            Second Amendment on behalf of their respective party and have obtained all
            necessary approvals.

         8. This Second Amendment shall be binding upon and inure to the benefit of the Parties'
            respective assigns and successors, including trustees and receivers.

         9. The Parties agree that this Second Amendment shall be governed by Delaware law,
            and each of the Parties consents to the exclusive jurisdiction of the Court in the event
            there is any dispute about this Second Amendment.

         10. This Second Amendment may be signed and transmitted electronically or by
             facsimile, which shall be deemed to have the full force and effect of original ink
             signatures.
{7950087: }                                       2
Case: 1:19-cv-00145-DAP Doc #: 118-1 Filed: 03/07/19 3 of 3. PageID #: 3247




        IN WITNESS TH EREOF, each party to this Second Amendment has caused it to be
executed on the date indicated in the opening paragraph above, intending it to be lega lly bound
by the terms and conditions hereof.

March 6, 20 19

                                    MARK DOTTORE, RECEIVER




                                                                                         m his



                                    STU DIO ENTERPRISE MANAGER, LLC
                                       ~OJA. N..tA/1\\0JA.

                                     By: Bryan Newman

                                    Title: Ch ief Executive Officer


                                    EDU CATI ON PRINCIPLE FOUNDATIO!\



                                    By: Robin van Bokhorst

                                    Title: President




                                                3
